Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
                                                                  FILED
                                                                Nov 19 2012, 8:34 am
collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




      ATTORNEY FOR APPELLANT FATHER:                   ATTORNEYS FOR APPELLEE:

      THOMAS C. ALLEN                                  ROBERT J. HENKE
      Fort Wayne, Indiana                              DCS, Central Administration
                                                       Indianapolis, Indiana
      ATTORNEY FOR APPELLANT MOTHER:
                                                       MICHAEL SPECIALE
      DEBORAH A. VIAN                                  DCS, Allen County Office
      Fort Wayne, Indiana                              Fort Wayne, Indiana



                                       IN THE
                             COURT OF APPEALS OF INDIANA
      ______________________________________________________________________________

      IN THE MATTER OF THE TERMINATION                 )
      OF PARENT-CHILD RELATIONSHIP OF                  )
      S.B., Minor Child                                )
                                                       )
                and                                    )
                                                       )
      B.B., Mother,                                    )
             Appellant,                                )
                                                       )
                 and                                   )     No. 02A03-1202-JT-74
                                                       )
      D.B., Father,                                    )
             Appellant,                                )
                                                       )
                       vs.                             )
                                                       )
      THE INDIANA DEPARTMENT OF                        )
      CHILD SERVICES,                                  )
                                                       )
              Appellee.                                )

                                APPEAL FROM ALLEN SUPERIOR COURT
                                   The Honorable Charles F. Pratt, Judge
                                      Cause No. 02D08-1104-JT-64
                                    November 19, 2012
               MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge

       D.B. (“Father”) and B.B. (“Mother”) appeal the involuntary termination of their

parental rights to their child, S.B., claiming there is insufficient evidence to support the

juvenile court’s judgment. We affirm.

                             Facts and Procedural History

       Father and Mother are the biological parents of S.B., born in April 2010. The

facts most favorable to the juvenile court’s judgment reveal that following S.B.’s birth,

the Allen County office of the Indiana Department of Child Services (“DCS”) was

notified that S.B. showed signs of drug withdrawal shortly after birth. During DCS’s

ensuing assessment, Mother told the DCS case manager, Sara Fuller, that she had used

Xanax and other prescription medications while pregnant to avoid “self-medicating with

illegal drugs.” Tr. p. 292. Mother further admitted that she had used cocaine in the past.

       On April 28, 2010, Fuller asked Mother and Father to submit to drug screens.

Father refused to participate, but Mother submitted to the test. The test results showed

that Mother had oxycodone in her system. When Fuller subsequently discussed the

results with Mother, Mother could not provide Fuller with a prescription for that drug and

refused to grant Fuller permission to access her pharmacy records. Mother also refused

to consent to any further drug tests. In addition, Mother told Fuller that Father had

committed domestic battery against her in the past and had been incarcerated for it.

                                             2
Fuller also learned that two of Mother’s other children had been subjects of a prior DCS

investigation, and Mother’s sister had been granted custody of those children. Father,

Mother, and S.B. were living with Father’s mother, Deborah Heraldo.

      On May 19, 2010, DCS filed a petition asking the juvenile court to determine that

S.B. is a child in need of services (“CHINS”). On May 26, 2010, the court held a hearing

and determined that probable cause existed to conclude that S.B. is a CHINS. During the

same hearing, the juvenile court advised Father and Mother of their rights, and they

denied the allegations in DCS’s petition. Next, the court appointed a special advocate

(“CASA”) to represent S.B.’s interests. Finally, the juvenile court ordered Father and

Mother to comply with the following requirements:

      1.     Refrain from all criminal activity;
      2.     Maintain clean, safe, and appropriate sustainable housing at all
             times;
      3.     Notify [DCS] within forty-eight (48) hours of all changes in
             household composition, housing, and employment;
      4.     Cooperate with all caseworkers, the Guardian Ad Litem and/or
             CASA, by attending all case conferences as directed; maintaining
             contact, and accepting announced and unannounced home visits;
      5.     Immediately provide the caseworkers with accurate information
             regarding paternity, finances, insurance, and family history;
      6.     Immediately provide the caseworkers and Mental Health Specialist
             with signed and current consents of release and exchange of
             information;
      7.     Provide the child(ren) with clean, appropriate clothing at all times
             and;
      8.     Fully cooperate with all rules of the child(ren)’s placement.

State’s Ex. 5, pp. 2-3. In addition, the juvenile court ordered Father and Mother to

“submit to random urinalysis testing, drug screens, and/or oral swabs as required by the


                                           3
[DCS] caseworkers and refrain from the use of alcohol, illegal drugs, and other substance

abuse.” Id. at 3. The court determined that S.B. would remain in Father and Mother’s

custody if they continued to reside with Heraldo.

       Fuller asked Father and Mother to submit to a drug screen immediately after the

hearing on May 26, 2010. Father and Mother both conceded that the test results would

indicate the presence “of cocaine and possibly marijuana.” Tr. p. 296. Indeed, the results

showed cocaine in both parents’ systems, along with methamphetamine. Father also

tested positive for marijuana.

       DCS removed S.B. from Father and Mother’s care after receiving the drug test

results and notified the juvenile court. On June 4, 2010, the court held a detention

hearing and determined that S.B. should be placed in licensed foster care. On June 16,

2010, the court determined that Father and Mother were indigent and appointed attorneys

for them.

       On June 29, 2010, the parties appeared for an additional initial hearing, which was

also a dispositional hearing. At the hearing, Father and Mother admitted to several of the

allegations in DCS’s CHINS petition. Specifically, Father and Mother admitted that S.B.

showed withdrawal symptoms, including tremors, shortly after birth. They also admitted

that Father had battered Mother in the past and had a conviction for domestic battery

upon Mother. In addition, they conceded that Father refused to submit to a drug screen

on April 28, 2010. Mother, but not Father, admitted that prior allegations of child neglect

had been substantiated against her in 2003, when another of her children was found to be

                                            4
a drug-exposed infant, and in 2007, when she tested positive for marijuana and overdosed

on morphine. Mother also conceded that her April 28, 2010 drug screen tested positive

for oxycodone, which was inconsistent with the medicines that she had disclosed at the

time of the test. Finally, Mother, but not Father, agreed that Father became angry when

hospital staff stated that S.B. needed to go to the Neonatal Intensive Care Unit and that he

threatened to take S.B. and Mother out of the hospital against medical advice. Based on

Father and Mother’s admissions, the court determined that S.B. was a CHINS and

ordered that S.B. be kept in licensed foster care. The court issued a parent participation

plan, in which it ordered Father and Mother to continue to comply with the conditions of

the May 26, 2010 order as set forth above. In addition, the court ordered Father and

Mother to “[o]btain a family functioning assessment and follow the recommendations.”

State’s Ex. 10, p. 3.

       On July 6, 2010, following a hearing, the juvenile court amended the parent

participation plan. The court ordered Father and Mother to continue to comply with the

conditions of the May 26, 2010 order as set forth above. In addition, the court ordered

Mother to comply with the following conditions:

       9.     Obtain a drug and alcohol assessment at Phoenix Associates by July
              16, 2010, and follow all recommendations of the assessment.
       10.    Obtain a family functioning assessment and follow the
              recommendations.
       11.    Submit to random urinalysis testing, drug screens, and/or oral swabs
              as required by the Department of Child Services caseworkers and
              refrain from use of alcohol, illegal drugs, and other substance abuse.
       12.    Attend and appropriately participate in all visits with your child as
              directed.

                                             5
      13.    Enroll in individual/family counseling at Phoenix Associates or an
             approved licensed agency by July 16, 2010, attend all sessions, and
             successfully complete the counseling program.
      14.    Obtain all prescriptions from the same pharmacy.

State’s Ex. 12, p. 1. The court ordered Father to comply with the same conditions as

those imposed upon Mother, except that instead of obtaining a family functioning

assessment, Father was ordered to obtain a psychological assessment at Park Center by

July 16, 2010, and follow the recommendations. Furthermore, the court did not require

Father to obtain all prescriptions from the same pharmacy. On July 12, 2010, the court

also ordered Mother to obtain a psychological assessment at Park Center.

      Subsequently, Father and Mother went to Park Center for psychological

evaluation. Park Center’s staff recommended that Father complete a substance abuse

treatment program, parenting classes, and individual and couples therapy. The staff also

recommended that Mother complete a substance abuse treatment program. Next, Father

and Mother went to Phoenix Associates and submitted to a substance abuse assessment.

However, they did not return to Phoenix for treatment, and Phoenix closed their case

files. On September 30, 2010, DCS referred Father and Mother to Caring About People

(“CAP”) for substance abuse treatment. Father submitted to an initial assessment but

refused to participate in further services. Mother submitted to an initial assessment and

began a seventy-two-hour counseling program, but she had attendance problems. During

this time period, Father and Mother failed several drug screens. Father repeatedly tested




                                           6
positive for cocaine, and Mother tested positive for cocaine and methamphetamine

several times.

        The juvenile court held a review hearing on October 25, 2010, and issued an order.

The court determined that Father and Mother have “not demonstrated an ability to benefit

from services” and that they were “in non-compliance with the Parent Participation

Plan.” State’s Ex. 14, p. 2. Consequently, the court ordered that S.B. remain in foster

care.

        Father was arrested on two separate occasions in November 2010. In one case, the

State charged Father with possession of a controlled substance, possession of marijuana,

operating a vehicle while intoxicated in a manner endangering a person, and operating a

vehicle with an alcohol concentration equivalent to at least .08. Father subsequently

pleaded guilty to the first three charges and the State dismissed the fourth. In a second

case, the State charged Father with two counts of resisting law enforcement and one

count of criminal mischief.      Father pleaded guilty to one count of resisting law

enforcement, and the State dismissed the other two charges. Father was incarcerated due

to these criminal cases from November 26, 2010 until September 24, 2011, when he was

released to probation.

        Meanwhile, Mother continued to attend substance abuse services at CAP, but her

attendance was so poor that CAP ended its services to her on January 26, 2011. DCS

subsequently referred Mother to CAP again. Mother tested positive for cocaine on

January 13, 2011.

                                            7
       On February 23, 2011, the juvenile court held a permanency hearing and issued an

order. The court noted that DCS had submitted a permanency plan recommending that

Father and Mother’s parental rights be terminated and that S.B. be adopted, and the

CASA concurred. The court determined that Father and Mother had both failed to refrain

from criminal activity, had tested positive for illegal substances, and had not

demonstrated an ability to benefit from services. Consequently, the court authorized

DCS to file a petition to terminate Father and Mother’s parental rights. DCS filed an

Amended Petition for Termination of Parental Rights on May 4, 2011.

       Although DCS moved forward with the termination of Father and Mother’s

parental rights, it continued to offer services to Mother in the form of another referral to

CAP for substance abuse counseling and individual psychological counseling. Mother

continued her pattern of poor attendance, and as a result CAP ended the individual

counseling in May 2011 and the substance abuse counseling in July 2011.

       An evidentiary hearing on the termination petition commenced on June 13, 2011,

and continued on June 14, September 19, September 27, October 3, October 26, and

November 9, 2011. During the termination hearing, DCS presented evidence concerning

Father and Mother’s history of substance abuse, Mother’s prior involvement with DCS

concerning two of her older children, Father’s extensive criminal record, Father and

Mother’s unstable housing arrangements, and Father and Mother’s lack of compliance

with services.



                                             8
      At the conclusion of the termination hearing, the juvenile court took the matter

under advisement. On February 12, 2012, some 20 months after S.B. was first removed,

the court entered its judgment terminating Father and Mother’s parental rights to S.B.

This appeal followed.

                            Discussion and Decision

      The Fourteenth Amendment to the United States Constitution protects the

traditional right of parents to establish a home and raise their children. In re C.G., 954

N.E.2d 910, 923 (Ind. 2011). However, a juvenile court must subordinate the interests of

the parents to those of the child when evaluating the circumstances surrounding a request

to terminate parental rights. In re K.S., 750 N.E.2d 832, 837 (Ind. Ct. App. 2001).

Termination of a parent-child relationship is proper where a child’s emotional and

physical development is threatened. Id.

      When reviewing the termination of parental rights, we do not reweigh the

evidence or judge witness credibility. C.G., 954 N.E.2d at 923. Instead, we consider

only the evidence and reasonable inferences that are most favorable to the judgment. Id.

Moreover, in deference to the juvenile court’s unique position to assess the evidence, we

will set aside the court’s judgment terminating a parent-child relationship only if it is

clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

      Where, as here, the juvenile court enters findings of fact and conclusions of law in

its termination of parental rights, our standard of review is two-tiered. In re J.H., 911

N.E.2d 69, 73 (Ind. Ct. App. 2009), trans. denied. First, we determine whether the

                                            9
evidence supports the findings, and second, we determine whether the findings support

the judgment. C.G., 954 N.E.2d at 923. “Findings are clearly erroneous only when the

record contains no facts to support them either directly or by inference.” Quillen v.

Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences support the

juvenile court’s decision, we must affirm. C.G., 954 N.E.2d at 923.

       Before parental rights may be involuntarily terminated, the State is required to

allege and prove, in relevant part:

       (B)     that one (1) of the following is true:

               (i)     There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement
                       outside the home of the parents will not be remedied.

               (ii)    There is a reasonable probability that the continuation of the
                       parent-child relationship poses a threat to the well-being of
                       the child.

               (iii)   The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services[.]

Ind. Code § 31-35-2-4(b)(2)(B) (2009).1 The State’s burden of proof for establishing

these allegations in termination cases “is one of ‘clear and convincing evidence.’” In re

G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2 (1997)).

“[I]f the court finds that the allegations in a petition described in section 4 of this chapter




1
    Indiana Code section 31-35-2-4 was amended by Pub. L. No. 48-2012 (eff.
July 1, 2012). The changes to the statute became effective after the filing of the termination petition
involved herein and are not applicable to this case.

                                                  10
are true, the court shall terminate the parent-child relationship.” Ind. Code § 31-35-2-

8(a) (1998) (emphasis added).

        Father and Mother both challenge the sufficiency of the evidence supporting the

juvenile court’s conclusion as to subsection (b)(2)(B) of the termination statute discussed

above.2 We observe that Indiana’s termination statute requires the juvenile court to find

only one of the three requirements of Indiana Code section 31-35-2-4(b)(2)(B) to be

established by clear and convincing evidence.                See id.      Because we find it to be

dispositive under the facts of this case, we only consider whether the evidence submitted

at the hearing demonstrates that there is a reasonable probability the conditions resulting

in S.B.’s removal or continued placement outside Father and Mother’s care will not be

remedied. See Ind. Code § 31-35-2-4(b)(2)(B)(i).

        In making such a determination, the trial court must judge a parent’s fitness to care

for his or her child at the time of the termination hearing, taking into consideration

evidence of changed conditions. In re D.K., 968 N.E.2d 792, 798 (Ind. Ct. App. 2012).

The court must also evaluate the parent’s habitual patterns of conduct to determine the

probability of future neglect or deprivation of the child. In re I.A., 903 N.E.2d 146, 154

(Ind. Ct. App. 2009). Pursuant to this rule, courts have properly considered evidence of a

parent’s prior criminal history, drug and alcohol abuse, history of neglect, failure to


2
  DCS notes that Mother does not challenge any of the juvenile court’s findings of fact and further asserts
that Father indirectly challenges only one of the juvenile court’s findings. DCS concludes that in light of
Mother and Father’s failure to challenge specific findings, this Court “needs to go no further in its
analysis” and may affirm on that basis. Appellee’s Br. at 20. We disagree and address the merits of
Father and Mother’s claims.
                                                    11
provide support, and lack of adequate housing and employment. Id. The court may also

consider any services that DCS offered to the parent and the parent’s response to those

services as evidence of whether conditions will be remedied. In re A.B., 924 N.E.2d 666,

670 (Ind. Ct. App. 2012). Moreover, DCS is not required to provide evidence ruling out

all possibilities of change; rather, it need establish only that there is a reasonable

probability the parent’s behavior will not change. Id. Where there are only temporary

improvements and the pattern of conduct shows no overall progress, the court might

reasonably find that under the circumstances, the problematic situation will not improve.

In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005).

      In this case, in determining that there is a reasonable probability that the reasons

for S.B.’s placement outside the home will not be remedied, the juvenile court stated:

      The Respondent Mother has had services provided to her on multiple
      occasions stemming back to a period of time before the initiation of the
      underlying CHINS case. She has not successfully maintained sobriety and
      she has not completed the services required of her under the Dispositional
      Decree. The Father has not completed drug and alcohol treatment,
      individual counseling, or parenting classes.            Neither parent has
      demonstrated a commitment to therapeutic treatment that their
      psychological evaluations deemed necessary for the child to be safely
      returned to their care. Despite the Department’s referrals to different
      agencies and the extended time that it took to complete the termination
      factfinding, the parents still had not completed the requisite services.

Appellant Father’s App. p. 12.

      Here, the juvenile court provided detailed findings of fact discussing Father and

Mother’s unresolved parenting deficiencies, struggles with substance abuse, and other

mental health issues. In so doing, the court noted that S.B. was removed from Father and

                                            12
Mother’s care shortly after birth when S.B. displayed symptoms of drug withdrawal. The

court further found that Mother had a history of substance abuse problems that caused

two of S.B.’s siblings to be removed from her care, that Father and Mother tested positive

for illegal substances during the CHINS case, that Father failed to follow up on multiple

referrals for substance abuse treatment, anger management, and family counseling, that

Mother repeatedly failed to fulfill requirements to attend substance abuse counseling and

failed to pursue individual counseling, that Father was incarcerated during portions of the

CHINS and termination cases, and that Mother and Father have a history of unstable

housing arrangements.

       A thorough review of the record leaves us satisfied that clear and convincing

evidence supports the juvenile court’s findings, which in turn support the court’s

determination that there is a reasonable probability that the reasons for S.B.’s placement

outside the home will not be remedied. We start with the parents’ substance abuse

problems. When DCS first investigated S.B.’s case due to signs of drug withdrawal,

Mother told Fuller that she took Xanax and other drugs during her pregnancy because she

believed they would help her avoid using cocaine, which she had previously used.

Mother described for Fuller the medicines for which she had a prescription, but her first

drug screen revealed the presence of oxycodone, an addictive opiate, which was not

among the prescriptions she had listed. She refused to show Fuller her prescription

bottles or give Fuller access to her pharmacy records. Fuller subsequently learned that

Mother sought and received multiple prescriptions from multiple doctors. As for Father’s

                                            13
cooperation on substance abuse issues, when Fuller approached him shortly after S.B.’s

birth, he was “combative and angry” and refused to cooperate other than by agreeing not

to use illegal drugs. Tr. pp. 292-93.

       Father subsequently submitted to numerous court-mandated DCS drug tests during

the CHINS case. Father tested positive for cocaine in all but one of those tests. In

addition, in October and November 2010, Father submitted to drug screenings

administered by CAP. Father failed three of his five drug screens, testing positive for

alcohol on three tests, positive for cocaine on two tests, and positive for marijuana on one

test. Father was not tested from November 26, 2010 through September 24, 2011,

because he was incarcerated.

       Mother also submitted to court-mandated DCS drug tests from April 28, 2010

through August 29, 2011. During this period, Mother tested positive for cocaine eight

times and tested positive for methamphetamines four times, all prior to February 2011.

However, she tested positive for marijuana on August 29, 2011, while this termination

case was pending. In addition, a DCS case worker who administered many of the tests

asserted that Mother would sometimes disclose prescription medications she was taking

but fail to test positive for those medications. Mother would also test positive for

prescription medications that she did not disclose prior to the tests. Furthermore, during

an August 12, 2011 home visit, a DCS caseworker noted that Mother was taking

methadone in larger quantities than prescribed by her doctor. This was a concern because

methadone is an opiate derivative that can “put you to sleep.” Id. at 476. At the

                                            14
termination hearing, Mother’s sister expressed concerns about Mother’s past inability to

parent due to drug use and excessive sleeping, which had resulted in two of Mother’s

children being removed from Mother’s custody in a prior CHINS case and being placed

in her sister’s care. Based upon the foregoing evidence, the juvenile reasonably found

that Father and Mother tested positive for illegal substances and that Mother had other

substance abuse problems during the CHINS proceedings.

         Next, the record shows that Father and Mother failed to comply with the juvenile

court’s instructions to obtain treatment for their substance abuse problems and to address

other mental health issues. By way of background, in July 2010, Father submitted to a

psychological exam at Park Center. During the exam, he took a number of tests. After

the tests, Father was diagnosed with poly-substance dependence, antisocial personality

disorder, and adjustment disorder. Dr. Ina Carlson of Park Center stated that the tests

revealed that Father feels “extremely stressed” by everyday life and “has a hard time

focusing and functioning because of this stress.” Id. at 37. The tests further indicated

that Father would find it “hard to be empathic and focused on someone other than

himself,” and that given his problems in dealing with stress, “drugs and alcohol can

completely take over what’s important.” Id. at 41. Park Center’s staff recommended that

Father complete a substance abuse treatment program, complete parenting classes, and

undertake individual and couples therapy. Dr. Carlson noted that if he failed to complete

substance abuse treatment, any child in his care would be at “extreme risk” for harm. Id.

at 44.

                                            15
       Mother also submitted to a psychological assessment at Park Center. She reported

a history of abuse of cocaine, alcohol, and prescription medication, including use of

prescription pain killers for “mood . . . stabilization.” Id. at 51. Testing revealed that

Mother reported many physical ailments, and she “is probably more comfortable focusing

on the physical aspects of life rather than being insightful about her own behavior.” Id. at

48. Mother was diagnosed with anxiety disorder, cocaine dependence, panic disorder,

and major depressive disorder.      Dr. Carlson stated that given Mother’s history of

substance abuse, “it would be highly . . . inappropriate to put a child in her home.” Id. at

51. She further stated that if Mother did not successfully complete a substance abuse

program, any child in her care would be “at extreme risk” because Mother could not

manage a child “on a consistent basis.” Id. at 51, 52.

       On July 6, 2010, the juvenile court ordered Mother and Father to obtain substance

abuse assessments from Phoenix Associates by July 16, 2010, and to “follow all

recommendations of the assessment.” State’s Ex. 12, pp. 1-2. The court further ordered

Father and Mother to enroll in individual or family counseling at Phoenix Associates by

the same deadline “and successfully complete the counseling program.” Id. The family

counseling referral was important because Father had a history of domestic violence

against Mother. Father and Mother appeared at Phoenix Associates on July 13, 2010, and

submitted to the substance abuse assessment. Phoenix subsequently recommended that

they attend substance abuse therapy and joint family counseling, and that Father attend



                                            16
anger management classes. However, Father and Mother did not return to Phoenix, and

Phoenix closed their cases on October 1, 2010 due to noncompliance.

      DCS next referred Father and Mother to CAP for substance abuse treatment on

September 30, 2010. Father underwent a drug and alcohol assessment. CAP personnel

determined that Father met the criteria for alcohol dependence and cocaine dependence,

and they recommended that Father attend a total of seventy-two hours of treatment.

Father rejected CAP’s proposed treatment plan. Subsequently, Father was incarcerated

and unable to participate in services.    Thus, CAP discharged Father’s referral as

unsuccessful on January 25, 2011. Father conceded at the October 26, 2011 termination

hearing that he had not completed his counseling at CAP.

      Mother submitted to an assessment at CAP following DCS’s September 30, 2010

referral. CAP staff characterized the referral as a “re-referral” because Mother had

received treatment from CAP for substance abuse in a prior CHINS case, during which

she had a poor attendance record at CAP. Tr. p. 123. In the current case, CAP staff

determined that Mother met the criteria for cocaine dependence and required her to

complete seventy-two hours of substance abuse therapy. Mother subsequently attended

five counseling sessions but missed eleven, and CAP closed her referral for poor

attendance on January 26, 2011. Mother went back on February 16, 2011, after DCS

issued a second referral, and she subsequently attended sixteen sessions of substance

abuse treatment but missed eight.     During that period, she also received general

psychological counseling from CAP, but she missed five sessions and CAP closed out

                                          17
that service on May 31, 2011. Meanwhile, CAP counselor Amy Phan closed out the

second substance abuse referral in July 2011 due to poor attendance. Next, DCS referred

Mother to CAP for a third time for substance abuse counseling. After Mother failed a

drug test for marijuana in August 2011, CAP required Mother to attend twenty additional

hours of substance abuse therapy in addition to the remaining hours she needed to

complete to meet the original seventy-two-hour requirement.        Finally, Phan closed

Mother’s third referral on September 19, 2011, while the termination case was pending,

due to Mother’s failure to attend appointments. Mother conceded at the November 9,

2011 termination hearing that she had not fulfilled her substance abuse counseling

requirements at CAP.

      Mother argues that she was unable to attend counseling on a consistent basis due

to transportation issues. However, the record reflects that Mother had a good attendance

record for visitation with S.B. The record further reflects that Mother was able to go to

various pharmacies to fill her prescriptions. Mother also argues that DCS should have

provided her with home-based services, asserting that she could have complied more

easily with such services.   Mother’s arguments are nothing more than a request to

reweigh the evidence, which we cannot do.

      The foregoing evidence supports the juvenile court’s findings that Father failed to

follow through on referrals for substance abuse treatment, anger management, and family

counseling, and that Mother failed to fulfill substance abuse counseling requirements and

to comply with individual counseling requirements.

                                            18
       Finally, we turn to the juvenile court’s finding that Father and Mother were unable

to secure stable housing. By the time of the November 9, 2011 termination hearing,

Mother had moved six times since S.B.’s birth, living with Father’s mother, Heraldo, on

several occasions interspersed with periods of time where she lived with acquaintances.

Father and Mother were living with Heraldo again at the time of the final termination

hearing, but the record demonstrates that the situation was not stable. On one occasion in

2010 when Father and Mother lived with Heraldo, she called the police because Father

was loudly argumentative and would not calm down. She wanted Father to move out at

that point. Also, after Father was incarcerated, Heraldo forced Mother to move out

because Mother failed a drug screen. Thus, there is ample evidence in the record to

support the juvenile court’s finding that the parents failed to obtain stable housing during

the CHINS case and that the situation was not likely to improve.

       Father and Mother both note that reports of their visitations with S.B. were

positive and demonstrated that they had bonded with their child. Father also notes that

his sister spoke highly of his ability to care for children. However, given Father and

Mother’s history of substance abuse, their failure to address their substance abuse

problems during the CHINS case, and their failure to comply with individual and couples

counseling requirements, evidence of their positive interactions with S.B. or other

children does not require us to reverse the juvenile court’s judgment.

       Father argues that upon his release from incarceration during the termination case,

he sought employment, obtained transportation, and was maintaining sobriety. As noted

                                            19
earlier, a juvenile court must judge a parent’s fitness to care for his or her child at the

time of the termination hearing, taking into consideration both evidence of changed

conditions and the parent’s habitual patterns of conduct to determine the probability of

future neglect or deprivation of the child. I.A., 903 N.E.2d at 154. Although Father

presented evidence at the November 9, 2011 hearing that he had made positive changes

in his life in the month and a half following his release from incarceration, he has a

lengthy, habitual pattern of criminal behavior and substance abuse, and he failed to

cooperate with DCS’s requirements in the CHINS case before his incarceration. It is

particularly disturbing that Father committed several criminal offenses and was

incarcerated while the CHINS case was pending, at a time when Father should have been

working to resolve the problems identified by DCS and the juvenile court. Under these

circumstances, the record supports the determination that Father has not made stable,

long-lasting changes to his life that would correct the circumstances that led to S.B.’s

removal.

       In summary, DCS presented clear and convincing evidence to support the juvenile

court’s findings and ultimate determination that there is a reasonable probability the

conditions leading to S.B.’s removal or continued placement outside of Father and

Mother’s care will not be remedied. For all of the reasons stated above, we affirm the

judgment of the juvenile court.

       Affirmed.

VAIDIK, J., and BARNES, J., concur.

                                            20